Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 4, 2022

                                       No. 04-22-00184-CV

                   IN THE INTEREST OF J.A.R.R., ET AL., CHILDREN

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01005
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
       This is a parental termination case, and appellants, C.R. and M.R., filed notices of appeal
challenging an Associate Judge’s Report and Order terminating their parental rights to their three
children. Because the notices of appeal were untimely filed, but filed within the fifteen-day
grace period provided by Rule 26.2, we ordered appellants to file responses by May 2, 2022 with
reasonable explanations for failing to file their notices of appeal in a timely manner.

       On April 26, 2022, C.R. filed a motion for extension of time to file her notice of appeal.
In the motion, counsel for C.R. acknowledges her notice of appeal was untimely filed, and she
explains she did not receive notice of the ruling until March 22, 2022, which was after the
deadline for filing the notice of appeal. On April 29, 2022, M.R. filed a response, also indicating
counsel did not receive notice of the ruling until March 22, 2022.

        “A reasonable explanation is ‘any plausible statement of circumstances indicating that
failure to file within the [specified] period was not deliberate or intentional, but was the result of
inadvertence, mistake or mischance.’” Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003) (per
curiam). After construing C.R.’s motion as a response and reviewing M.R.’s response, we
conclude appellants have provided a reasonable explanation for the delay in their filings.
Accordingly, we conclude we have jurisdiction over this matter and reinstate the appellate
deadlines. At this time, the clerk’s record has been filed, and we order the court reporter to file
the reporter’s record by May 16, 2022.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court